PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,583,311
Issue Date: March 10, 2020
Application No. 15/309,611
Filing or 371(c) Date: 8 Nov 2016
Attorney Docket No. 12475.0104-00000 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT—POST GRANT” filed September 8, 2020, requesting that the Office correct the patent term adjustment (PTA) from 520 days to 532 days.  

The application for patent term adjustment is DENIED.

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

RELEVANT PROCEDURAL HISTORY

On March 10, 2020, the Office determined that patentee was entitled to 520 days of PTA. 

On September 8, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), accompanied by a four (4) month extension of time under 37 CFR 1.136(a), seeking an adjustment of the determination to 532 days. 

DECISION

Upon review, the Office finds that patentee is entitled to five hundred twenty (520) days of PTA.

Patentee and the Office are in disagreement regarding 12 days of Office delay under 35 U.S.C. 154(b)(1)(A) and 154(b)(1)(B). Specifically, patentee asserts that the commencement date of the national stage is November 8, 2016 rather than November 14, 2016, as calculated by the Office, and that the amount of “A” delay is 409 days, rather than 403 days, and that the amount of “B” delay is 123 days rather than 117 days. Patentee and the Office are not in disagreement regarding the amount of overlap between the “A” and “B” or “A” and “C” delays, the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); and the amount of applicant delay under 35 U.S.C. 154(b)(2)(C).

“A” Delay

35 U.S.C. 154(b)(1)(A) states, in pertinent part:

ADJUSTMENT OF PATENT TERM.—
(1) PATENT TERM GUARANTEES.—

(A) GUARANTEE OF PROMPT PATENT AND TRADEMARK OFFICE RESPONSES.— Subject to the limitations under paragraph (2), if the issue of an original patent is delayed due to the failure of the Patent and Trademark Office to—

   (i) provide at least one of the notifications under section 132 or a notice       of allowance under section 151 of this title not later than 14 months after—

(I) the date on which an application was filed under section 111(a); or

(II) the date of commencement of the national stage under section 371 in an international application;


(emphasis added)

37 CFR 1.702(a)(1) states:

Failure to take certain actions within specified time frames. Subject to the provisions of 35 U.S.C. 154(b) and this subpart, the term of an original patent shall be adjusted if the issuance of the patent was delayed due to the failure of the Office to:

Mail at least one of a notification under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151 not later than fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application;

(emphasis added)

37 CFR 1.703(a)(1) states:

	The period of adjustment under § 1.702(a) is the sum of the following periods:

The number of days, if any, in the period beginning on the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) the date the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first;

35 U.S.C. 371(f) states that at the express request of the applicant, the national stage of processing may be commenced at any time at which the application is in order for such purpose and the applicable requirements of subsection (c) of this section have been complied with.
The priority date in this application is May 13, 2014. Applicant did not file an express request under 35 U.S.C. 371(f). Accordingly, commencement occurs at the date which is 30 months from the priority date. The date which is 30 months from the priority date is Sunday, November 13, 2016. As the expiration of the 30-month period pursuant to 35 U.S.C. 371(b) fell on a Sunday, the period expired on the subsequent business day. See PCT Rule 80.5. Accordingly, the commencement date is November 14, 2016.  See Actelion Pharm. v. Matal, 881 F.3d 1339, 1345-6 (Fed. Cir. 2018).  

The Office has determined that the “A” delay is 403 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 403 days under 37 CFR 1.703(a)(1), beginning January 15, 2018, the day after the date that is fourteen months after the date the application commenced the national stage (November 14, 2016) and ending February 21, 2019, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed.

The period under 37 CFR 1.703(a)(1) is based on the date the application commenced the national stage. The application commenced the national stage on November 14, 2016.

Patentee argues that the date of commencement is November 8, 2016 rather than the Office calculated date of November 14, 2016.   The Office notes that the patentee’s arguments are unpersuasive because patentee failed to request early entry into the national stage (See Transmittal Letter PTO-1390 filed 11/8/2016 which failed to expressly request to begin national stage examination procedures under 35 USC 371(f)).

In order to commence the national stage early an applicant must expressly request early entry.  Moreover, commencement begins on the first business day should the time period for commencement end on a weekend or holiday.  See Actelion at 1345-6.  Accordingly, the Office maintains that November 14, 2016 is the date of commencement and the delay under 37 CFR 1.703(a)(1) is accurately determined to be 403 days.
 

The total amount of “A” delay is 403 days.
    
B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis AG v. Lee, 740 F.3d 593, 601 (Federal Circuit 2014).  

The length of time between the date the application commenced the national stage and the date of issuance is 1213 days, which is the number of days beginning November 14, 2016, the date the application commenced the national stage, and ending March 10, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the commencement date of the application (November 14, 2016) and ending on the date three years after the commencement date (November 14, 2019) is 1096 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1213 days) is 1213 days, which exceeds three years (1096 days) by 117 days.  Therefore, the period of “B” delay is 117 days. The “B” delay period begins November 15, 2019, the day after the date three years after the date the application commenced the national stage and ends March 10, 2020, the date of patent issuance. 

Patentee asserts that the amount of B delay is also 6 additional days because the commencement date is November 8, 2016 rather than the Office determined date of November 14, 2016.  The Office has asserted supra why the commencement date is November 14, 2016 and accordingly maintains that it accurately calculated the amount of  “B” delay.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

Patentee and the Office agree that under 37 CFR 1.704, the amount of PTA should be reduced by 0 days.



OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
403 + 117 + 0 – 0 – 0 = 520 days

Patentee’s Calculation:

409 + 123 + 0 – 0 – 0 = 532 days

CONCLUSION

The Office affirms that patentee is entitled to five hundred twenty (520) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 403 + 117 + 0 – 0 – 0 = 520 days.  A correction of the determination of patent term adjustment under 35 U.S.C. 154(b) to 532 days is not merited. The PTA determination of 520 days listed on the Issue Notification mailed February 19, 2020 and the face if the issued patent dated March 10, 2020 remains appropriate.  Accordingly, the request for redetermination of patent term adjustment is DENIED.  This decision may be viewed as a final agency action.  See, MPEP § 1002.02(b).

Receipt of the petition fee paid September 8, 2020 is acknowledged. No further fee is due in connection with this decision.

Telephone inquiries specific to this matter should be directed to Attorney Advisor Douglas I. Wood at (571) 272-3231.

/ROBERT CLARKE/Robert A. Clarke
Patent Attorney 
USPTO